Exhibit 10.2

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (“Agreement”) is made as of October 1,
2010, by and among Elitech UK Limited, a private limited company organized under
the laws of the United Kingdom (“Assignee”), Corgenix Medical Corporation, a
Nevada corporation (“Corgenix”), and Corgenix U.K. Ltd., a private limited
company organized under the laws of the United Kingdom (“Corgenix U.K.” and,
collectively with Corgenix, the “Assignors”).

 

PRELIMINARY STATEMENTS

 

Pursuant to that certain Common Stock Purchase Agreement (the “Common Stock
Purchase Agreement”) entered into effective as of July 12, 2010, by and among
Corgenix, Financière Elitech SAS, a société par actions simplifiée formed under
the laws of France (“Elitech”), and Wescor, Inc., a Utah corporation and
majority-owned subsidiary of Elitech (“Wescor”), Assignors agreed to transfer
and assign unto Assignee all of Assignors’ right, title and interest in and to
certain contracts of Assignors.  Capitalized terms used but not otherwise
defined in this Agreement have the respective meanings ascribed to them in the
Common Stock Purchase Agreement.

 

AGREEMENT

 

The parties, intending to be legally bound, agree as follows:

 

1.             Assignment of Distributorship Agreements.  For value received,
the receipt and sufficiency of which are hereby acknowledged, Assignors hereby
transfer and assign to Assignee all of their respective right, title, and
interest in all of any and all agreements, contracts, or other similar
arrangements relating to the distribution of Assignors’ products in any
jurisdiction outside of North America, which contracts are expressly limited to
those identified on Schedule A (collectively, the “Distributorship Agreements”).

 

2.             Assumption of Distributorship Agreements.  Assignee hereby
assumes and agrees to fully pay, perform and discharge, as and when the same may
become due and payable and/or performable and in accordance with the respective
terms thereof, all of Assignors’ obligations and liabilities accruing and
arising from and after the date of this Agreement under each of the
Distributorship Agreements, subject to the terms and provisions of the Common
Stock Purchase Agreement.

 

3.             Novation of Assumed Liability

 

(a)           Reasonable Commercial Efforts. Each of the Assignee (on the one
hand) and the Assignors (on the other hand), at the request of the other party,
shall use their reasonable commercial efforts to obtain, or cause to be
obtained, any consent, substitution, approval or amendment required to novate or
assign all rights and obligations under the Distributorship Agreements, or to
obtain in writing the unconditional release of all parties to such arrangements
other than Assignee, so that, in any such case, Assignee will be solely
responsible for the Distributorship Agreements.

 

1

--------------------------------------------------------------------------------


 

(b)           Inability to Obtain Novation. If Assignors and Assignee are unable
to obtain, or to cause to be obtained, any required consent, approval, release,
substitution or amendment allowing any Distributorship Agreement to be assigned
or transferred to, or managed by, Assignee, then Corgenix or Corgenix U.K., as
the case may be, will continue to be bound by such agreements and, unless
otherwise prohibited by law or the terms thereof, Assignee shall, as agent or
subcontractor for Corgenix or Corgenix U.K., as the case may be, pay, perform,
and discharge fully, or cause to be paid, transferred or discharged, all the
rights and obligations of the Distributorship Agreements from and after the
closing of the Second Tranche. If an agency or subcontractor management
relationship will not adequately address the needs of Corgenix, Corgenix U.K.,
and Assignee, then Corgenix, Corgenix U.K., and Elitech UK will in good faith
structure a mutually acceptable arrangement to accomplish the intent of this
Agreement and the Common Stock Purchase Agreement. Under the circumstances
contemplated by this Section 3(b), it is the intent of the parties that the
Assignors shall, without further consideration other than that delivered at the
closing of the Second Tranche, deliver to Assignee the value, net of tax
obligations of Corgenix and/or Corgenix U.K. on revenue generated (and net of
the balance of any applicable foreign tax credits), of all rights and other
consideration received by them in respect of operations under the
Distributorship Agreements. If and when any such consent, approval, release,
substitution or amendment shall be obtained or such Distributorship Agreements
shall otherwise become assignable or able to be novated, each of the Assignors
shall thereafter assign, or cause to be assigned, all its rights and obligations
thereunder to Assignee without the payment of any further consideration, and
Assignee shall, without any further consideration, assume such rights and
obligations, subject to Wescor’s and Elitech’s indemnification obligations set
forth in Section 7.3(A) of the Common Stock Purchase Agreement.

 

4.             Representation and Warranty.  Assignors jointly and severally
represent and warrant to Assignee that Assignors have the right to transfer and
assign each of the Distributorship Agreements to Assignee by virtue of (a) the
express provisions of the Distributorship Agreements; (b) consents or notices
obtained by Assignors and given to Assignee prior to the closing of the Second
Tranche; and/or (c) applicable law.

 

5.             Binding Effect.  The assignment of the rights and economic
benefits under this Agreement, as well as the assumption of the liabilities and
obligations contained in this Agreement, shall bind and inure to the benefit of
Assignors and Assignee and their respective successors and assigns.

 

6.             Governing Law.  This Agreement will be governed by and construed
in accordance with the laws of the State of Colorado, without regard to
conflicts of laws principles that would require the application of any other law
other than the law of the State of Colorado.

 

7.             Subject to Common Stock Purchase Agreement; Modification.  This
Agreement is being executed pursuant to the Common Stock Purchase Agreement and
is subject to the terms and conditions contained in the Common Stock Purchase
Agreement.  This Agreement may not be changed, modified, discharged or
terminated in any manner other than by a written agreement signed by the parties
to this Agreement or their respective successors and assigns.

 

2

--------------------------------------------------------------------------------


 

8.             Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

 

[Remainder of page intentionally left blank.  Signature page follows.]

 

3

--------------------------------------------------------------------------------


 

The parties have executed and delivered this Agreement as of the date indicated
in the first sentence of this Agreement.

 

 

ASSIGNORS:

 

 

 

CORGENIX MEDICAL CORPORATION

 

 

 

 

 

By:

/s/ Douglass T. Simpson

 

 

Douglass T. Simpson, President and Chief Executive Officer

 

 

 

 

 

 

CORGENIX U.K. LTD.

 

 

 

 

 

 

By:

/s/ Douglass T. Simpson

 

 

Douglass T. Simpson, Director

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

ELITECH UK LIMITED

 

 

 

 

 

 

By:

/s/ Tim Watson

 

 

Tim Watson, Managing Director

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

DISTRIBUTORSHIP AGREEMENTS

 

(REDACTED).

 

--------------------------------------------------------------------------------